ITEMID: 001-101552
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ANGELOV AND OTHERS v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Ganna Yudkivska;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 5. The applicants were born in 1971, 1962, 1966 and 1965 respectively. The second applicant is currently detained in Plovdiv Prison. The third applicant lives in Nicosia, Cyprus. The remaining applicants live in the village of Stryama in Bulgaria.
6. On 6 and 12 May 1992 the police in Rakovski opened two investigations into several thefts of sheep and goats. Between 13 and 19 May 1992 the applicants submitted written explanations admitting to having committed the thefts.
7. The proceedings remained dormant until January 2002 when a police investigator questioned several witnesses and commissioned two expert reports concerning the value of the stolen animals. Between 21 and 24 January 2002 the investigator brought charges against the four applicants.
8. On 15 March 2002 the first and third applicants were questioned before a judge.
9. In November 2003 the investigation was concluded and on 8 December 2003 the applicants were indicted for theft. On 1 June 2004 they entered into a plea agreement with the prosecution, accepting short suspended sentences. At a hearing held on the same day the Plovdiv District Court affirmed the agreement and discontinued the proceedings. Its decision was final.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
